Citation Nr: 0904071	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
St. Paul, Minnesota


THE ISSUE

The propriety of a change from non-service connected pension 
benefits to compensation benefits, effective January 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, Pension Maintenance Center (PMC), which 
denied the benefits sought on appeal.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board notes however, that the 
appeal is under the jurisdiction of the Portland, Oregon RO.

A hearing was held in September 2007, at the Portland, Oregon 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to a waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$4,428.  However, a May 2006 decision of the St. Paul, 
Minnesota, Committee on Waivers and Compromises granted the 
waiver based upon the standard of equity and good conscience.  
Because this was a full grant of the benefits sought on 
appeal, this issue is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to July 2005, the veteran was in receipt of 
nonservice-connected pension benefits. 

3.  In July 2005, the RO determined that the veteran's 
monthly payments should be reduced on the basis that his 
income for VA purposes exceeded the maximum annual pension 
rate for a married veteran.

3.  The veteran reported that he and his spouse's income for 
2005 was $17,692; which is greater than the maximum allowed 
pension income of $13,309 for 2005.

4.  The veteran is service-connected for a left knee 
disability, currently evaluated as 10 percent disabling.


CONCLUSION OF LAW

As of January 1, 2005, the veteran does not meet the income 
criteria for non-service connected pension benefits; as such 
the change from non-service connected pension to compensation 
benefits was proper.  38 U.S.C.A. §§ 101, 1521, 1522, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.21, 3.23, 3.103, 
3.105, 3.271, 3.272, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, VA has a duty to notify and assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2008).  In this case, the RO has obtained the 
veteran's asset and income information and these facts are 
not in dispute.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(2), (3) (2008).  Given the nature 
of the issue on appeal, it is clear that no additional 
development is necessary.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(1), (2) 
(2008).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the veteran's claim for non-
service connected pension has been denied on the basis that 
his income exceeds the statutory limits for entitlement.  He 
does not dispute that evidence.  Thus, the Board finds that 
any deficiency in the RO's VCAA notice or development actions 
is harmless error.  Id. 


LAW AND ANALYSIS

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability which is not the result of 
the veteran's willful misconduct.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining the veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve- 
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  

The Board initially notes that while the veteran was not 
provided with advance notice that his pension payments would 
be change to compensation benefits, resulting in a reduction 
of his monthly compensation, he was not entitled to such 
notice in this case.  In this regard, 38 C.F.R. § 3.105(f) is 
not applicable, because the reduction in pension benefits was 
not based on a change in disability or employment status.  
Rather, 38 C.F.R. § 3.105(h) is applicable, but provides that 
except as otherwise specified at 38 C.F.R. § 3.103(b)(3), 
where a reduction or discontinuance of benefits is warranted 
by reason of information received concerning income, a 
proposal for the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that the benefits 
should be continued at their present level.

Under 38 C.F.R. § 3.103(b)(3)(i), in lieu of advance notice 
and opportunity for a hearing, VA will send a written notice 
to the beneficiary at the same time it takes an adverse 
action when an adverse action is based solely on factual and 
unambiguous information or statements as to income that the 
beneficiary provided to VA in writing or orally, with 
knowledge or notice that such information would be used to 
calculate benefit amounts.  

Here, the July 2005 action changing the veteran's pension 
payments to compensation benefits was taken in direct 
response to forms provided by the veteran himself that he had 
remarried, and which he knew would be used in the calculation 
of the amount of his benefits, to include his spouse's 
income.  Consequently, the RO was not required to provide the 
veteran with advance notice of the July 2005 action.

Turning to the merits of the case, the veteran argues that 
his spouse's income should not be counted against his pension 
benefits, because he and his wife are both disabled.  The 
veteran contends that the reduction in his monthly benefit 
amount has caused him financial hardship. 

Under the provisions of 38 C.F.R. § 3.271, however, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  The veteran 
does not allege that his wife's income received in 2005 was 
of the type excludable from income by regulation.  Nor is 
there otherwise any indication that her income is excludable 
from income.  To the contrary, his wife's income appears to 
be Social Security Administration (SSA) disability benefits.  
Because SSA benefits are not specifically excluded, they are 
included as countable income for the year in which they are 
received.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273.

In calculating pension benefits, the amount of pension 
actually received is the difference between the recipient's 
countable income and the maximum annual rate permitted by VA 
given the recipient's circumstances.  Pension is not payable 
if the recipient's countable annual income exceeds the 
maximum limitation given the recipient's circumstances as set 
forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 
1501.  In this case, the maximum annual pension rate for a 
married veteran was $13,309 in 2005.  The evidence of record 
shows that the veteran's income for VA purposes was $17,962 
in 2005.  Furthermore, the veteran did not allege that he had 
medical expenses during the year against which to offset the 
income earned.  Nor did he otherwise identify any other 
reason for offsetting his total income earned in 2005.  
Accordingly, the veteran was no longer eligible for 
nonservice-connected pension benefits, effective from January 
1, 2005, based on this income information.  

However, the veteran is 10 percent service-connected for a 
left knee disorder, and thus, given his income information, 
his compensation benefits are greater than his nonservice-
connected pension benefits would be.  Therefore, the 
veteran's monthly payments were changed from nonservice-
connected pension to compensation benefits as of January 1, 
2005.  This action was proper based on the information 
furnished to the RO, and required by applicable regulations.  
In light of the foregoing, the Board finds that the actions 
taken by the RO to change the veteran's pension benefits to 
compensation benefits were proper.

Although recognizing the veteran's financial hardship, the 
Board is nonetheless bound by the laws enacted by Congress, 
the regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2007).  In this case, the law passed by Congress 
specifically prohibits the payment of VA nonservice-connected 
pension benefits to married veteran's whose income exceeds 
certain levels, as does the veteran's.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the veteran's income exceeds the statutory 
limits, he is not legally entitled to nonservice-connected 
pension benefits on and after January 1, 2005, regardless of 
the and his wife's disabilities and financial hardship.  
Thus, the change from nonservice-connected pension benefits 
to compensation benefits in this case was proper. 


ORDER

The change from the veteran's pension benefits to 
compensation benefits effective January 1, 2005 was proper; 
the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


